Citation Nr: 0707591	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  03-21 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151 (West 2002) 
for the cause of the veteran's death.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 
(West. 2002) for accrued benefits; service connection for 
renal and kidney failure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1967 to March 
1969 and from July 1970 to July 1973.  He died in November 
2001; the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.

The Board notes that the appellant filed a claim for death 
pension for the cause of the veteran's death in May 2005.  
The appellant's claim was denied in July 2005.  The appellant 
has not filed a notice of disagreement with the July 2005 
decision and accordingly, the issue is not currently on 
appeal before the Board at this time.


FINDINGS OF FACT

1.  The veteran died in November 2001 as a result of cardio 
respiratory arrest due to hypertensive cardiovascular disease 
due to cardiomyopathy.  Other contributing factors were 
sudden death and arrhythmia.  

2.  During the veteran's lifetime, service connection was not 
established for any disability.

3.  The death of the veteran was not the result of improper 
care or an event not reasonably foreseeable at a VA facility.

4.  Renal and kidney failure were not the result of improper 
care or an event not reasonably foreseeable at a VA facility.

CONCLUSIONS OF LAW

1.  The criteria for DIC benefits under 38 U.S.C.A. § 1151 
for the cause of the veteran's death have not been met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2006).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 
for accrued benefits; service connection for renal and kidney 
failure has not been met.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the present case, the appellant was provided with the 
notice required by the VCAA, by letters mailed in June 2002, 
September 2002 and April 2005, to include notice that she 
submit any pertinent evidence in her possession.  The Board 
notes that, even though the letters requested a response 
within 60 days, they also expressly notified the veteran that 
she had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) [evidence 
must be received by the Secretary within one year from the 
date notice is sent].

The Board also notes that although the appellant has not been 
provided notice of the type of evidence necessary to 
establish a disability rating or an effective date for DIC 
under 38 U.S.C. § 1151; and compensation under 38 U.S.C. 
§ 1151 for accrued benefits, service connection for renal and 
kidney failure, the Board finds that there is no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that DIC under 
38 U.S.C. § 1151, compensation under 38 U.S.C. § 1151 for 
accrued benefits; service connection for renal and kidney 
failure is not warranted.  Consequently, no disability rating 
or effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claims was no 
more than harmless error.

Finally, the Board notes that all service medical records and 
pertinent VA medical records have been obtained.  Neither the 
appellant nor her representative has identified any 
outstanding evidence, to include medical records, which could 
be obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the appellant.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

In this case, in August 2001, the veteran filed a claim for 
service connected disability due to improper medical care 
received at VAMC-Fayetteville.  He contended that his renal 
failure and kidney problems were a direct result of being 
over medicated with Imdomethacin.  In November 2001, before 
the RO issued a decision on his August 2001 claim, the 
veteran died.  The RO has interpreted this filing by the 
veteran to be a claim for compensation under 38 U.S.C. § 1151 
for accrued benefits, service connection for renal and kidney 
failure.

In addition, the Board notes that, in November 2001, the 
appellant filed a claim for DIC benefits as the surviving 
spouse of the veteran.  On her application, the appellant 
indicated that she was not claiming that the cause of the 
veteran's death was due to service.  Instead, she indicated 
that her claim was based on the wrongful misconduct and 
treatment received at the VA Medical Center in Fayetteville, 
North Carolina which caused the veteran to develop the kidney 
and renal failure which resulted in his death.

In this respect, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002).  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Where a veteran served for at least 90 days during a period 
of war and manifests hypertension, heart disease, or diabetes 
mellitus to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.361.  

38 U.S.C.A. § 1151 has been amended in the past decade, and 
the amended statute indicates that a showing of carelessness, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault is necessary for entitlement to 
compensation for claims filed on or after October 1, 1997, as 
here.  Under these revisions, the proximate cause of death 
must also be an event not reasonably foreseeable.  Id.  But 
see generally Brown v. Gardner, 513 U.S. 115 (1994) (for 
claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment).

To establish causation, the evidence must show that VA's 
hospital care, medical or surgical treatment, or examination 
resulted in additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause.  38 C.F.R. § 3.361(c)(1).

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, 
there must be evidence showing either that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or that VA furnished 
treatment without the informed consent of the veteran and his 
representative, in compliance with 38 C.F.R. § 17.32.  Minor 
deviations from the 38 C.F.R. § 17.32 requirements that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  Consent may be express or 
implied as specified under 38 C.F.R. § 17.32(b), as in 
emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Factual Background

In an October 1997 rating decision, the RO granted the 
veteran nonservice-connected pension for chronic renal 
failure, coronary artery disease with hypertension, gout, 
anemia and peptic ulcer disease.

In May 1998, the veteran filed a claim for service connection 
for hypertension, contending that while he was in the 
military, he was told that he had border line high blood 
pressure and that after his discharge he applied to reenlist 
in the military but was denied based on a finding that his 
blood pressure was too high and therefore, he believed that 
he actually had high blood pressure before his discharge.

In October 1998 rating decision, the RO denied the veteran's 
claim for service connection for hypertension based on a 
finding that there was no diagnosis or treatment for 
hypertension shown in service.

In August 2001, the veteran filed a claim for "service 
connected disability due to improper medical care received at 
VAMC-Fayetteville, NC."  He contended that his "[r]enal 
failure and [k]idney problems [were] a direct result of being 
over medicated with Imdomethacin."  The RO has interpreted 
this filing by the veteran to be a claim for compensation 
under 38 U.S.C. § 1151 for accrued benefits, service 
connection for renal and kidney failure.

In November 2001, before the RO issued a decision on his 
August 2001 claim, the veteran died.  His cause of death is 
listed as cardio respiratory arrest due to hypertensive 
cardiovascular disease due to cardiomyopathy.  Other 
contributing factors are noted as sudden death and 
arrhythmia.  

Later in November 2001, the appellant filed a claim for DIC 
benefits as the surviving spouse of the veteran.  On her 
application, the appellant indicated that she was not 
claiming that the cause of the veteran's death was due to 
service.  Instead, she indicated that her claim was based on 
the wrongful misconduct and treatment received at the VA 
Medical Center in Fayetteville, North Carolina which caused 
the veteran to develop the kidney and renal failure which 
resulted in his death.

Outpatient treatment records from the VA Medical Centers in 
Fayetteville, North Carolina and Durham North Carolina show 
that on August 7, 1997, the veteran was treated in the 
emergency room of the Fayetteville VA for a flare-up of gout.  
His blood pressure at that time was 220/150 and his serum 
creatinine was 8.3.  Based on these findings, the veteran was 
admitted to the intensive care unit of the Fayetteville VA 
for uncontrolled hypertension and renal failure.  He was 
prescribed Indocin 50mg, three times a day for his gout and 
other hypertensive medications.  A renal ultrasound conducted 
at that time showed shrunken kidneys but no hydronephrosis.  
After seven days in the intensive care unit, the veteran's 
renal function had worsened, with creatinine up to 11.0 and 
his hypertension was still not well controlled.  The records 
from August 15, 1997 note that the Indomethacin the veteran 
was taking for his gout and may have exacerbated his renal 
failure and contributed to his persistently elevated  blood 
pressure.  They also indicated that Indocin was discontinued 
at that time.  Due to his persistently elevated blood 
pressure and chronic renal insufficiency, the veteran was 
transferred to the Durham VA Medical Center.

Notes from the Durham VA dated August 15, 1997 indicate that 
the veteran had a past medical history of chronic renal 
insufficiency, longstanding uncontrolled hypertension with 
hypertensive crisis and noncompliance with antihypertensive 
medications.  They also indicate that the veteran was 
diagnosed with hypertension in 1989 and that it had been 
poorly controlled since then.  On admission to the Durham VA, 
the treatment records indicate that the veteran denied any 
problems such as chest pain, shortness of breath, dizziness, 
headache or confusion.  The veteran's blood pressure at that 
time was noted to be 194/24 but he was treated with 
Amlodipine, beta blockers and Clonidine which caused his 
blood pressure to improve to the 130 to 140/90 range.  The 
notes also indicate that because the veteran never regained 
any of his kidney function and his creatinine remained 
elevated at approximately 11, on August 21, 1997, a permanent 
catheter was placed and the veteran was started on dialysis 
that same day.  His blood pressure remained at 130 to 150 
over 80 to 90 for the remained of his stay at the Durham VA 
and he was discharged to home in good condition on August 26, 
1997.

In May 2002, after reviewing the aforementioned medical 
history, Dr. Tim Nguyen, at the request of Dr. Lorenzo C. 
Briones, Chief of the Primary Care Service Line at the 
Fayetteville VA, noted that Indocin, given in the face of 
advanced renal failure, can cause afferent glomenular 
arteriolar constriction and lead to a reduced glomerular 
filtration rate.  However, Dr. Nguyen also indicated that 
this effect is not persistent when Indocin is discontinued.  
He also noted that there was no evidence of acute 
interstitial nephritis induced by Indocin in this case.  
Based on his findings, Dr. Nguyen opined that the veteran's 
end-stage kidney disease was due to longstanding uncontrolled 
hypertension and not to a short course of Indocin treatment.

In an August 2002 rating decision, the RO denied the 
appellant's claim for DIC benefits pursuant to 38 U.S.C. 
§ 1151 based on a finding that the evidence failed to 
establish that VA medical or educational services were the 
proximate cause of the veteran's death and that the veteran's 
death was the result of natural progress and not VA medical 
or educational services.  In the same decision, the RO also 
denied the appellant's claim for compensation under 
38 U.S.C.A. § 1151 for accrued benefits and his claim for 
service connection for renal and kidney failure based on a 
finding that there was no evidence of treatment for renal or 
kidney disease in service and no evidence of an onset of 
renal or kidney disease within one year of the veteran's 
separation from service.  The RO also determined that the 
evidence failed to establish that VA medical or educational 
services were the proximate cause of the veteran's chronic 
renal failure and kidney failure.

Analysis

The appellant contends that the veteran, who suffered from 
chronic renal failure and hypertension, sought treatment at 
the Fayetteville VA Medical Center for gout and in the course 
of that treatment, he was prescribed Indomethacin.  The 
appellant contends further that the Indomethacin prescribed 
to the veteran negatively interacted with medication that the 
veteran was already taking for his hypertension, prohibiting 
his hypertension medication from controlling his high blood 
pressure,  and also causing the exacerbation of his renal 
failure and kidney failure.  The appellant contends that the 
VA physicians should have known that the Indomethacin should 
not have been prescribed for gout, that it would negatively 
interact with the veteran's hypertension medication, and that 
it would cause renal and kidney failure.  The appellant 
argues that the VA physicians negligently prescribed 
Indomethacin to the veteran which prohibited his 
hypertension, renal failure and kidney failure from being 
controlled and as a result, led to his death.  

The Board has considered the appellant's statements made in 
conjunction with her claims however, the appellant is not a 
medical professional and is not competent to offer an opinion 
as to the etiology of the veteran's renal and kidney failure 
or the cause of his death.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).

As previously stated, the medical evidence of record shows 
that the veteran was treated in August 1997 for gout with 
Indomethacin.  In addition, the records show that physicians 
at the VA outpatient treatment center in Fayetteville 
believed that the Indomethacin may have had a negative impact 
on the veteran's renal function and his blood pressure.  
However, the veteran's death certificate indicates that his 
official cause of death was cardio respiratory arrest due to 
hypertensive cardiovascular disease due to cardiomyopathy and 
other contributing factors were sudden death and arrhythmia.  
Neither renal failure nor kidney failure is listed as a cause 
of death or as a contributing factor to the veteran's death.  
Furthermore, the only medical opinion of record indicates 
that the short duration of the Indomethacin treatment did not 
lead to the veteran's end-stage kidney disease or to his 
death.  Instead, it was found that the veteran's death was 
due to a long history of uncontrolled hypertension.  In 
addition, the medical evidence shows that the veteran's blood 
pressure was brought under control shortly after the 
Indomethacin was discontinued and was under control at the 
time of his discharge from the VA Medical Center in Durham, 
North Carolina at the end of August 1997.

The Board notes that the appellant claims that the veteran 
was not just given Indomethacin for the short period of time 
that he was hospitalized in August 1997.  Instead, she claims 
that the veteran was prescribed Indomethacin as early as 1996 
for a three-month interval.  The Board finds that there is no 
evidence in the record to support the appellant's contention.  
Furthermore, even if it were shown that the veteran was given 
a prescription for Indomethacin in 1996, such evidence, 
without a medical opinion, would not lead to a finding by 
this Board that the Indomethacin led to the exacerbation of 
the veteran's renal and kidney failure and hypertension and 
eventually to his death.

Because the medical evidence of record does not establish 
that services rendered at a VA medical facility proximately 
led to the veteran's renal and kidney failure or to his 
death, and because there is no other medical evidence of 
record which does establish a connection between the 
veteran's renal and kidney failure and or his death, the 
Board must conclude that the preponderance of the evidence is 
against the appellant's claim and neither the award of DIC 
benefits under 38 U.S.C. § 1151; nor the award of 
compensation under 38 U.S.C. § 1151 for accrued benefits, 
service connection for renal and kidney failure, are in order 
in this case.


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 
for the cause of the veteran's death is denied.

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for accrued benefits, service connection for 
renal and kidney failure, is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


